DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “127” has been used to designate both the “transition section” (Par. 51; Fig. 11) and the “top opening” (Par. 53, Fig. 12).  Likewise, reference character “129” has been used to designate both the “floor section” (Par. 51, Fig. 11) as well as the “closed distal end” of “vent 130” (Par. 53, Fig. 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 22, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 22, Applicant recites the limitation “the at least one vent comprises a curved transition from the maximum depth to the closed end”. However, antecedent basis from the originally filed detailed disclosure for this claim terminology cannot be determined such that it is unclear what Applicant means by “curved transition”. Applicant points to Par. 53 and Figs. 11-12 for support for the instant 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s attention is directed toward U.S. Patent No. 5,377,854 (“Cusak”) and KIPO Patent Document 485,261 (“Sung”) which disclose venting means formed on the outer surface of male posts/capping surfaces in order to allow for air to escape when capping thereby reducing resistance to capping. However, while each venting means doers describe an open top end and a closed bottom end with a transition therebetween, the cited references do not disclose that the transition region is sloped/tapered from the open top end to the closed bottom end such that the maximum depth of the vent from the outer surface is provided at the open end and the minimum depth of the vent from the outer surface is provided at the closed end. See also for reference U.S. Publication No. 2011/0240162 (“Zeyfang”), U.S. Patent No. 10,589,080 (“Hitchcock”), and U.S. Publication No. 2017/0189618 (“Ward”). Examiner submits that when correcting the above noted issued under 35 USC 112(b) care should be taken to consider each of the cited references to ensure that the amended claims do not describe vent construction as it pertains to tapers and defined minimums and maximum depths show in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.